Cite as 2014 Ark. App. 678

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. E-14-447


DERRICK M. WALKER                                  Opinion Delivered   December 3, 2014
                               APPELLANT
                                                   APPEAL FROM THE ARKANSAS
V.                                                 BOARD OF REVIEW
                                                   [NO. 2014-BR-01239]
DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES
                   APPELLEE                        REVERSED AND REMANDED



                              BILL H. WALMSLEY, Judge

       Derrick Walker appeals the denial of unemployment compensation benefits. The

Appeal Tribunal denied Walker benefits upon finding that he was not able to perform

suitable work, and the Board of Review denied the appeal from that decision. We review

the decision of the Appeal Tribunal as the Board’s decision pursuant to Arkansas Code

Annotated section 11-10-525. We reverse and remand because the Board’s decision is not

supported by substantial evidence.

       The facts in this case are very similar to those found in McDaniel v. Director, Department

of Workforce Services, 103 Ark. App. 231, 288 S.W.3d 281 (2008), where we reversed the

Board’s decision that the claimant was unable to perform suitable work. Because the only

issue presented here involves the sufficiency of the evidence to support the Board’s decision,

and because this case is clearly controlled by our decision in McDaniel, we issue this

memorandum opinion in accordance with subsections (a) and (d) of In re Memorandum

Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985). We reverse and remand for an award of
                                 Cite as 2014 Ark. App. 678

benefits.

       Reversed and remanded.

       GLADWIN, C.J., and VAUGHT, J., agree.

       Derrick M. Walker, pro se appellant.

       Phyllis Edwards, for appellee.




                                              -2-